The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s communication of 5/27/2021.  Currently claims 43-61 are pending and rejected below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 43-61 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Djupesland et al. (US 2010/0282246 A1).
Djupesland teaches a method of delivering a substance to a nasal cavity of a patient with 
causing a nosepiece of a delivery device to be fitted in a nostril of the subject (figure 4c), the device further including an inner body part (29) having a base portion and a projection extending distally from the base portion, an outer body part (25) disposed about at least a portion of the inner body part and defining a distalmost tip (26’) of the nosepiece, the inner body part defining a flow path through the nosepiece, and the projection having a length in a first, sagittal direction in the sagittal plane greater than a length in a second, lateral direction, orthogonal to the sagittal plane (see marked up figure below); and
causing the distalmost tip of the nosepiece to open fleshy tissue at an upper region of the nasal valve of the subject to thereby expand and increase an opening of the nasal valve (figure 4(b)-4(c).
Djupesland teaches a nosepiece for delivering a substance to a nasal cavity of a subject (figure 2), the nosepiece comprising (figures 11b, 12b): an inner body part and an outer body part, the outer body part (25) disposed about at least a portion of the inner body part (29)  and defining a tip (26’), and the inner body part defining a flow path through (interior of 29) the nosepiece and comprising a base portion (closer to 27) and a projection “blade” (near 23 area of figure 11b of 29 piece) having a length in the sagittal direction which is greater than a length in the lateral direction and being disposed at a distal end of the inner body part and configured to support the tip; wherein the tip is configured to open fleshy tissue at an upper region of the nasal valve of the subject and thereby expand an open area of the nasal valve (see figures 4b-4f).
 Concerning the claim language of the sagittal direction length greater than a lateral direction length see marked up figure below.

    PNG
    media_image1.png
    492
    717
    media_image1.png
    Greyscale

Concerning claim 44 and wherein the inner body part is formed of a first material and the outer body part is formed of a second, different material, the first material being relatively more rigid than the second material; note the inner body part is formed of a plastic material (para [0167]) and the outer body part is formed of a resilient material [0168]
Concerning claim 45 and the projection extends axially in a direction substantially parallel to a longitudinal axis of the nosepiece (see figure 12(b) and 12(c)).
Concerning claims 46-52 and the substances administered such as liquid, peptide, Orexin-A,  insulin, oxytocin, a non-peptide agonist of oxytocin, or a non-peptide antagonist of oxytocin (see para [0001], [0007], [0006], [0005], [0004], and [0003].  Further it would have been obvious to one having ordinary skill in the art at the time the invention was made choose to administer such as liquid, peptide, Orexin-A,  insulin, oxytocin, a non-peptide agonist of oxytocin, or a non-peptide antagonist of oxytocin since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
These are all well known drugs to treat known conditions that are contemplated by the use and method of the device of the prior art.
Concerning claim 53-55 and causing less than 24 IU of the oxytocin, the non- peptide agonist of oxytocin, or the non- peptide antagonist of oxytocin to be delivered to the upper region of the nasal valve of the subject see para [0042], [0130], and it would have been obvious to one having ordinary skill in the art at the time the invention was made to deliver less than 24 IU of a medicament since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Less than 24 IU (which includes 0 or a very small amount would be known as a dosage for single dose metered delivery and an obvious modification to make for a PHOSITA in order to provide the appropriate dosage for precise treatment of an ailment
Concerning claims 56-58 and including causing modulation of conditions relating to social cognition and/or behavior in the subject, causing treatment of narcolepsy, or including causing treatment of diabetes, see para [0003-0004], [0006], [0008], and [0011].
Concerning claim 59 and further including causing the subject to exhale through a mouthpiece of the delivery device to cause a flow of exhalation breath into the mouthpiece, through the delivery device, out of the nosepiece, and into the nasal cavity of the subject (see para [0109]., [0145], [0178] for some examples).
Concerning claim 60 and causing a manually-actuatable delivery unit to deliver the substance through the nosepiece (see para [0244]).
Concerning claim 61 and the projection comprises a blade see a projection “blade” (near 23 area of figure 11b of 29 piece and marked up figure below).




.



    PNG
    media_image2.png
    351
    515
    media_image2.png
    Greyscale
.
And 
    PNG
    media_image1.png
    492
    717
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP A GRAY/Primary Examiner, Art Unit 3783